Appeal from an order of the Surrogate’s Court of Montgomery County (Tomlinson, S.), dated September 5, 1980, which settled and approved the account of the administrator de bonis non of the estate of Clarence Pulver, deceased. The order appealed from was rendered on consent of counsel given in Surrogate’s Court. The order appealed from expressly recites that it was stipulated and agreed to. It is clear that an appeal does not lie from an order entered on consent (CPLR 5511; see, also, City Bank Farmers Trust Co. v Macfadden, 13 AD2d 395, 397, affd 12 NY2d 1035, cert den 375 US 823; Siegel, New York Practice, § 525, p 720). Accordingly, the appeal should be dismissed. Appeal dismissed, with costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.